 

COMMERCIAL LOAN AGREEMENT

(Loan No. _______________)

 

This Commercial Loan Agreement dated as of December 26, 2013 (“Agreement”) is by
and among CALIFORNIA BANK & TRUST, a California banking corporation, as lender
(“Bank”), and ICON ECI FUND SIXTEEN, a Delaware statutory trust, as borrower
(“Borrower”).

1.                   DEFINITIONS 

1.1                The following terms shall have the following meanings when
used in this Agreement:

“Account Obligor” shall mean the obligor on any Accounts Receivable.

“Accounts” shall mean each of the presently existing and hereafter arising
accounts, Accounts Receivable, contract rights and other forms of monetary
obligations and receivables (including healthcare receivables) owing to
Borrower, and any credit insurance, guaranties, or security therefor,
irrespective of whether earned by performance. 

“Accounts Receivable” shall mean open Accounts which are Collateral.

“Affiliate” shall mean, when used with respect to any Person, any other Person
which, directly or indirectly, controls or is controlled by or is under common
control with such Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), with respect to any Person, shall mean possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. 

“Agreement” shall mean this Commercial Loan Agreement as amended or modified
from time to time, together with all exhibits and schedules attached hereto from
time to time.

“Authorized Officer” shall have the meaning given the term in Section 5.3.a.

“Availability” shall mean, as of the date of determination, the difference
between the Line of Credit Limit and the outstanding amount under the Line of
Credit.

“Bank” shall mean California Bank & Trust, its successors and assigns.

“Banking Day” shall mean, unless otherwise provided in this Agreement, a day
other than Saturday, Sunday, or a legal holiday on which Bank is open for
business in the State of California.

“Beneficial Interest” shall mean a beneficial interest in a trust, a partnership
interest in a partnership, or a membership interest in a limited liability
company.

“Borrower” shall mean ICON ECI Fund Sixteen, a Delaware statutory trust.

“Borrower's Assets” shall mean any real or personal property owned, now or
hereafter, in whole or in part by Borrower.

“Borrowing Base” shall mean 85% of the Present Value of the Eligible Borrowing
Base Contracts, with the limitation that no more than $4,000,000.00 in advances,
in the aggregate, shall be based on a contract or contracts involving the same
Lessee or Debtor unless otherwise approved in writing by Bank and with the
further limitation that no more than 25% of the Present Value of the Eligible
Borrowing Base Contracts shall mature within 90 days (to the extent that the
$4,000,000.00 or 25% limitation is exceeded in the Eligible Borrowing Base
Contracts identified on Schedule 1, Bank approves that excess).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means and includes, without limitation, all property and assets
granted as collateral security for a Loan pursuant to the Security Agreement,
whether real or personal property, whether granted directly or indirectly,
whether granted now or in the future and whether granted in the form of a
security interest, assignment, pledge, lien, or any other security or lien
interest whatsoever,

 

--------------------------------------------------------------------------------

 

 

whether created by law, contract or otherwise.  The word “Collateral” includes
without limitation all collateral described in the section of this Agreement
titled “Collateral”.

“Collateral Documents” shall mean all the documents set forth in this Agreement
in the section titled "Collateral Documents."

 “Debt Service Coverage Ratio” means EBITDA divided by Interest Expense.

“Debtor” means a borrower under a Loan Contract or Indirect Loan Contract.

“Default” means an event which, with the passage of time or the giving of notice
or both, would constitute an Event of Default.

“Default Rate” shall have the meaning given the term in Section 5.8.

“Designated Accounts” shall have the meaning given the term in Section 5.3 of
this Agreement.

“Discount Rate” means the rate of interest equal to one-quarter of one percent
(0.25%) per annum in excess of the Prime Rate, which shall vary concurrently
with any change in the Prime Rate.

“EBITDA” means the sum of (a) Borrower’s net income; (b) depreciation and
amortization expense and other non-cash items deducted on the Borrower’s
financial statements in determining such net income; (c) Interest Expense; (d)
taxes imposed by any jurisdiction upon Borrower’s net income, absent the effect
of write-ups or forgiveness of debt; and (e) non-controlling interest and other
non-cash items; all as calculated in accordance with GAAP, consistently applied.

“Eligible Borrowing Base Contract” means a Revolving Loan Contract which
satisfies each of the following conditions at the date of determination:

a.                   No event of default exists under such contract, except that
past due payments that are deemed acceptable under paragraph b. below shall not
cause an otherwise Eligible Borrowing Base Contract to become ineligible;

b.                   Scheduled payments by the Lessee or the Debtor under such
contract are current or less than 60 days past the scheduled payment date
specified in such contract;

c.                    The contract identifies Borrower as the lessor or lender,
or, if another Person is the original lessor or lender, the lessor’s or lender’s
interest in the contract and the underlying equipment has been transferred in
writing to Borrower (if the Revolving Loan Contract is an Indirect Lease or
Indirect Loan Contract, the term “Borrower” in this clause is replaced by
“Person in whom Borrower has a Beneficial Interest”);

d.                   There is no indication on the contract that Borrower or any
predecessor-in-interest on the contract has transferred or pledged any interest
in the contract to any Person other than Bank or Borrower (if the Revolving Loan
Contract is an Indirect Lease or Indirect Loan Contract, the term “Borrower” in
this clause is replaced by “Person in whom Borrower has a Beneficial Interest”)
or, if there is such indication, such interest has been validly transferred by
such Person to Borrower or Bank;

e.                    If the contract is a lease, the lease and the equipment
leased thereunder are owned by Borrower and are subject to no Liens (other than
Permitted Liens) in favor of anyone other than Bank or to any rights other than
the rights of the Lessee as lessee under such lease; if a lease is deemed a
security interest under the applicable Uniform Commercial Code, Borrower has a
perfected first-priority Lien in the equipment covered thereby (if the Revolving
Loan Contract is an Indirect Lease or Indirect Loan Contract, the term
“Borrower” in this clause is replaced by “Person in whom Borrower has a
Beneficial Interest”);

f.                    Bank has a perfected first priority Lien in the Revolving
Loan Contract and, if the Revolving Loan Contract is a lease, Bank has a
perfected first-priority Lien in the equipment subject to that lease, subject to
any Permitted Liens (if the Revolving Loan Contract is an Indirect Lease or
Indirect Loan Contract, Bank has a first priority Lien in Borrower’s Beneficial
Interest in the lessor or lender);

g.                   If the contract is a loan, the contract is owned by
Borrower and is subject to no Lien, other than Permitted Liens, in favor of
anyone other than Bank, and Borrower has a perfected first priority Lien in the
equipment that

 

--------------------------------------------------------------------------------

 

 

secures the loan, subject to any Permitted Liens (if the Revolving Loan Contract
is an Indirect Loan Contract, the term “Borrower” in this clause is replaced by
“Person in whom Borrower has a Beneficial Interest”);

h.                   The contract is written; the contract has not been amended
or modified except by a written document delivered to Bank; the contract was
entered into or acquired in the ordinary course of Borrower’s business; the
contract is in full force and effect and is enforceable in accordance with its
terms; to Borrower’s knowledge, the equipment covered by the contract is in good
working order; the Lessee or Debtor has accepted the equipment delivered
pursuant to the contract as evidenced by a delivery and acceptance certificate
executed by the Lessee or Debtor or other standard document; if a lease, the
Lessee has commenced making rent payments pursuant to the terms of the lease; if
a loan, the Debtor has commenced making loan payments pursuant to the loan; and
to Borrower’s knowledge, no defenses, offsets, counterclaims or disputes exist
under or with respect to such contract or to the equipment covered by such
contract;

i.                     All existing “chattel paper” originals of the contract,
together with any and all schedules, supplements and amendments thereto and
modifications thereof, including any and all promissory notes and other
instruments as defined in the Uniform Commercial Code, evidencing any monetary
obligation owing to Borrower in connection therewith, have been delivered to,
and are in the possession of Bank (if the Revolving Loan Contract is an Indirect
Lease or Indirect Loan Contract, the term “Borrower” in this clause is replaced
by “Person in whom Borrower has a Beneficial Interest”);

j.                     If the Revolving Loan Contract is an Indirect Lease or
Indirect Loan Contract, Borrower shall have, prior to the making of a Line of
Credit advance, disclosed to Bank in writing the identity of the lessor or
lender, as the case may be, and the nature of Borrower’s Beneficial Interest in
such Person;

k.                   No part of the contract, or the equipment thereunder, shall
be financed by non-recourse or other debt (unless subordinated on terms and
conditions satisfactory to Bank); and

l.                     The contract shall have a remaining term of not less than
31 days from the date of funding by Bank.

“Environmental Laws” shall mean each and every material federal, state or local
law, ordinance, regulation, permit, license, authorization, judgment, decree,
agreement, restriction or requirement pertaining to health, industrial hygiene,
Hazardous Substances (as defined below), or the environment.

“Event of Default” means and includes without limitation any of the Events of
Default set forth in this Agreement in the section titled “Events of Default.”

“Facility Fee” shall have the meaning given the term in Section 3.5.a. of this
Agreement.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, which are applicable to the circumstances as of the date of purpose.

“Hazardous Substance” shall mean any substance whose nature, existence, use or
effect render it subject now, or in the future, to federal, state or local
regulation, investigation, remediation or removal as potentially injurious to
public health or welfare.

“Indirect Lease” means a lease (including a schedule under a master lease) in
which a Person in whom Borrower has a Beneficial Interest is the lessor or has
been assigned the lessor’s interest.

“Indirect Loan Contract” means a loan contract (including a schedule under a
master loan contract) or promissory note in which a Person in whom Borrower has
a Beneficial Interest is the lender or payee or has been assigned the lender’s
or payee’s interest.

“Interest Expense” for any applicable period shall mean all interest expense as
it appears on Borrower’s income statement for such period, all calculated in
accordance with GAAP, consistently applied.

“Inventory” shall mean all finished goods wherever located, and goods which are
or may at any time be held for sale or lease, furnished under any contract of
service or held as raw materials, work-in-progress, supplies, components or
materials used or consumed in Borrower’s business or which are or might be used
in connection with the manufacturing, shipping, advertising, selling or
finishing of such goods, merchandise and other personal property and all
documents of title or documents representing the same,

 

--------------------------------------------------------------------------------

 

 

whether negotiable or non-negotiable and all such property, the sale or other
disposition of which has given rise to Accounts Receivable and which has been
returned to or repossessed or stopped in transit by Borrower.

“Lease” shall mean a lease (including a schedule under a master lease) under
which Borrower is the lessor or for which Borrower has been assigned the
lessor’s interest.

“Lessee” means a lessee under any Lease or Indirect Lease.

“Lien” shall mean any lien or security interest arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
security agreement, adverse claim or charge, conditional sale, trust receipt,
judgment, attachment or by operation of law, or from a lease, consignment, or
bailment for security purposes and any agreement to grant any lien or security
interest.

“LIBO Rate” shall have the meaning given the term in Sections 3.2.b.iii.

“Line of Credit Applicable Interest Period” shall have the meaning given the
term in Section 3.2.b.

“Line of Credit Availability Period” shall mean the period of time commencing on
the date of this Agreement and continuing until the Line of Credit Expiration
Date.

“Line of Credit Expiration Date” shall mean March 31, 2015, unless extended
pursuant to Section 2.1.a. 

“Line of Credit” shall have the meaning given the term in Section 2.1.a.

“Line of Credit LIBO Rate Portion” shall have the meaning given the term in
Section 3.2.b.

“Line of Credit Limit” shall have the meaning given the term in Section 2.1.a.

“Line of Credit Note” shall have the meaning given the term in Section 2.1.a.

“Liquidity” means Borrower’s cash reserves (other than deposits reserved
pursuant to Borrower’s non-recourse financing, if any) and unused Availability
under the Line of Credit. 

“Loan” shall mean and include, without limitation, any and all commercial loans
and financial accommodations from Bank to Borrower, whether now or hereafter
existing, and however evidenced, including without limitation, those loans and
financial accommodations described in this Agreement or on any exhibit or
schedule attached to this Agreement from time to time.

“Loan Contract” shall mean a loan contract (including a schedule under a master
loan contract) or promissory note in which Borrower is the lender or payee or
which Borrower has been assigned the lender’s or payee’s interest.

“Loan Documents” shall mean this Agreement and all other documents and
agreements executed or delivered to Bank in connection with this Agreement.

“Manager” means ICON Capital, LLC, a Delaware limited liability company.

“Material Adverse Change” means a material adverse effect on (a) the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Manager, (b) the business, operations, results of operations,
assets, liabilities or condition (financial or otherwise) of Borrower and its
Subsidiaries taken as a whole, (c) the ability of Borrower to perform its
obligations under the Loan Documents to which it is a party or of Bank to
enforce the Obligations or realize upon the Collateral, (d) the value of the
Collateral or the amount that Bank would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Collateral, (e) the validity or enforceability of this Agreement, the
other Loan Documents, or the rights and remedies of Bank hereunder or
thereunder, or (f) the priority of Bank’s Liens with respect to the Collateral.

 “Note” shall mean the Line of Credit Note.

“Obligation” shall mean all loans, advances, debt, principal, interest, fees,
expenses, costs and other amounts owed to Bank by Borrower pursuant to this
Agreement,  together with all guaranties, covenants and duties owing by Borrower
to Bank of any kind or description hereunder, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,

 

--------------------------------------------------------------------------------

 

 

including any interest, fees, expenses, costs and other amounts owed to Bank
that but for the provisions of the Bankruptcy Code would have accrued after the
commencement of any insolvency proceeding and including any debt, liability, or
obligation owing from Borrower to other Persons that Bank may have obtained by
assignment or otherwise. 

“Optional Line of Credit Interest Rate” shall have the meaning given the term in
Section 3.2.b.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Liens” shall mean any:  (a) Liens approved in writing by Bank or
arising under this Agreement or the other Loan Documents; (b) Liens for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or being contested in good faith by appropriate proceedings, provided the same
have no priority over any of Bank’s Liens; (c) Liens incurred in the ordinary
course of business of Borrower, except that (i) no Liens other than in favor of
Bank are permitted on any of the Leases, Loan Contracts and other property
identified in Schedule 1 or otherwise the subject of any Line of Credit advance,
and (ii) no Lien is permitted on any equipment related to clause (i) except in
favor of Bank and, in the case of equipment securing a Loan Contract, a Lien in
favor of Borrower; provided, however, that nothing herein shall prevent Borrower
from incurring Liens in favor of carriers, warehousemen, mechanics, materialmen,
workmen and landlords and other similar Liens, in each case arising in the
ordinary course of business; (d) Liens consisting of another Person’s interest
in a residual sharing agreement or remarketing agreement with respect to the
sale of equipment upon the termination of a Lease or Indirect Lease provided
that the value of Borrower’s interest in such equipment as shown on its books is
net of such other Person’s interest; (e) Liens on equipment subject to a Lease
that are expressly permitted by the terms of the Lease; (f) judgment Liens not
constituting an Event of Default hereunder; (g) Liens of the relevant deposit
bank incurred in the ordinary course of business encumbering customary deposit
accounts or brokerage accounts; (h) Liens encumbering deposits made to secure
obligations arising from statutory, regulatory, contractual or warranty
requirements, including rights of setoff; and (i) Liens arising from the
refinancing of any of the indebtedness secured by any of the foregoing described
Liens.

“Person” shall mean and include an individual, a partnership, a limited
liability company, a corporation, a joint stock corporation, an unincorporated
association, a joint venture or other similar entity or a governmental
authority.

“Plan” shall mean any employee pension benefit plan maintained or contributed to
by Borrower and insured by the PBGC under Title IV of ERISA.

“Present Value” means any fixed unpaid payment obligation owed to Borrower by a
Lessee under a lease or a Debtor under a loan (including, without limitation,
unpaid regularly scheduled payments, puts and balloon payments) (in each case
excluding leases and loans that are not Eligible Borrowing Base Contracts), such
unpaid payments to be discounted to their present value on the date of
calculation at the Discount Rate.  If the contract is an Indirect Lease or
Indirect Loan Contract, the Present Value shall be multiplied by that percentage
of the foregoing that corresponds to Borrower’s interest in the Person that is
the lessor or lender, as the case may be.  If a lessee under a lease has the
option to terminate the lease as of a date prior to its scheduled termination
date, the Present Value of that lease shall be the lower of the following:  (i)
the Present Value based on the lease terminating at such prior date plus the
amount of any payment that the lessee would be obligated to pay the lessor upon
exercise of such option, discounted to its present value on the date of
calculation at the Discount Rate; or (ii) the Present Value based on the lease
terminating at its scheduled termination date.

“Prime Rate” shall mean the rate of interest set from time to time by Bank at
its head office as its Prime Rate.  The Prime Rate is determined by Bank as a
means of pricing credit extensions to some customers and is neither tied to any
external rate of interest or index nor is it necessarily the lowest rate of
interest charged by Bank at any given time for any particular class of customers
or credit extensions.

“Regular Line of Credit Interest Rate” shall have the meaning given the term in
Section 3.2.a.

 “Revolving Loan Contract” means a Lease, Loan Contract, Indirect Lease or
Indirect Loan Contract based on which Bank makes a Line of Credit advance
(including any and all schedules, supplements and amendments thereto and
modifications thereof and together with any and all promissory notes and other
instruments, as defined in the Uniform Commercial Code, evidencing any monetary
obligation owing to Borrower in connection therewith) originated by Borrower or
acquired by Borrower from the lessor or lessor’s assignee or from the lender or
lender’s assignee, as the case may be. 

“Security Agreement” shall mean the document delivered by Borrower to Bank
detailed in the section of this Agreement titled “Collateral Documents.”

“Subsidiary” shall mean a business entity in which Borrower owns, directly or
indirectly, an equity interest having sufficient ordinary voting power to elect
a majority of the board of directors or other managers of such entity or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, of which Borrower has a controlling interest.

 

--------------------------------------------------------------------------------

 

 

“Tangible Net Worth” means the gross book value of Borrower’s Assets (excluding
goodwill, patents, trademarks, trade names, organizational expenses, treasury
stock, unamortized debt discount and expense, deferred research and development
costs, other like intangibles, non-controlling interests, and monies due from
Affiliates except in connection with sales to Affiliates on terms that Borrower
normally provides to third parties) plus debt that is subordinated to Bank in a
manner acceptable to Bank, less all liabilities, including, without limitation,
accrued and deferred income taxes, and any reserves against assets, all
calculated in accordance with GAAP, consistently applied.

“Total Liabilities” shall mean, as of the date of determination, the sum of
current liabilities plus long term liabilities of Borrower; all calculated in
accordance with GAAP, consistently applied.

“UCC-1 Financing Statement” shall mean the document delivered by Borrower to
Bank detailed in the section of this Agreement titled “Collateral Documents.”

“Unused Commitment Fee” shall have the meaning given to the term in Section
3.5.c.

2.                   LOAN FACILITY

2.1                Bank agrees to make available to Borrower the following
credit on the following terms, covenants and conditions:

a.                   Revolving Line of Credit.  During the Line of Credit
Availability Period and so long as no Event of Default has occurred and is
continuing, Bank will, on a revolving basis, make advances to Borrower (“Line of
Credit”), which, except as set forth below, may not at any time exceed an
aggregate amount outstanding equal to the lesser of Five Million Dollars
($5,000,000.00) or the Borrowing Base (collectively the “Line of Credit
Limit”).  Borrower’s obligation to repay advances under the Line of Credit shall
be evidenced by a promissory note in a form acceptable to Bank (the “Line of
Credit Note”).  During the Line of Credit Availability Period, Borrower may
repay principal amounts and reborrow them.  Borrower agrees that Borrower will
not permit the outstanding balance under the Line of Credit to exceed the Line
of Credit Limit. Provided no Event of Default has occurred and is continuing at
such time, Borrower may request one year extensions of the Line of Credit
Availability Period within three hundred ninety (390) days of the then
applicable Line of Credit Expiration Date, but Bank has no obligation to grant
the extension.  

3.                   TERMS 

3.1                Availability Period. 

a.                   Availability Period Line of Credit.  Borrower may draw on
the Line of Credit during the Line of Credit Availability Period, unless (i) a
Default or an Event of Default has occurred and is continuing or (ii) Borrower
has failed to satisfy any condition hereunder to such borrowing and Bank has
refused to waive such condition.

3.2                Interest Rate. 

a.                   Line of Credit Interest Rate.  Interest on advances on the
Line of Credit shall accrue at the Prime Rate (P+0.00%) per annum in effect from
time to time but in no event shall the interest rate be less than four percent
(4.00%) per annum (the “Regular Line of Credit Interest Rate”).  Any changes in
the Regular Line of Credit Interest Rate resulting from a change in the Prime
Rate shall take effect without notice at the time the Prime Rate is set. 

b.                   Line of Credit Optional Interest.  Instead of the Regular
Line of Credit Interest Rate, Borrower may elect to have up to five (5) advances
on the outstanding principal balance of the Line of Credit (each a “Line of
Credit LIBO Rate Portion”) during the Line of Credit Availability Period bear
interest at the LIBO Rate, as defined below, plus two and one-half percent
(L+2.50%), but in no event shall the interest rate be less than four percent
(4.00%) per annum (the “Optional Line of Credit Interest Rate”) during an
interest rate period designated by Borrower (the “Line of Credit Applicable
Interest Period”).  Borrower shall not select a Line of Credit Applicable
Interest Period that would extend beyond the Line of Credit Expiration Date. 
Each interest rate is a rate per annum.  At the end of any Line of Credit
Applicable Interest Period, the interest rate will revert to the Regular Line of
Credit Interest Rate, unless Borrower has designated another Optional Line of
Credit Interest Rate for that Line of Credit LIBO Rate Portion.

Designation of a Line of Credit LIBO Rate Portion shall be made by delivery or
telephone facsimile transmission to Bank of written notice signed by an
Authorized Officer of such election, including designation of the amount of the
proposed Line of Credit LIBO Rate Portion, the proposed Line of Credit
Applicable Interest Period and the

 

--------------------------------------------------------------------------------

 

 

proposed effective date of the election.  The notice shall be given at least
three (3) Banking Days in advance of the effective date of the election.  The
election shall also be subject to the following requirements:

i.                     The Line of Credit Applicable Interest Period during
which the LIBO Rate will be in effect will be three (3) months, so long as no
Event of Default has occurred and is continuing.  In determining a Line of
Credit Applicable Interest Period, a month means a period that starts on one
Banking Day in a month and ends on and includes the day preceding the
numerically corresponding day in the next month.  For any month in which there
is no such numerically corresponding day, then as to that month, such day shall
be deemed to be the last calendar day of such month.  Any Line of Credit
Applicable Interest Period which would otherwise end on a non-Banking Day shall
end on the next succeeding Banking Day unless that is the first day of a month,
in which event such Line of Credit Applicable Interest Period shall end on the
next preceding Banking Day.

ii.                   Each Line of Credit LIBO Rate Portion shall be for an
amount not less than Two Hundred Fifty Thousand Dollars ($250,000.00).

iii.                 The “LIBO Rate” shall mean, for each Line of Credit
Applicable Interest Period with respect to a Line of Credit LIBO Rate Portion,
the per annum rate determined by the Bank as of the first day of the Line of
Credit Applicable Interest Period to be equal to the ninety (90) day rate at
which U.S. dollar deposits can be acquired by Bank in the London Interbank
Eurocurrency Market two (2) Banking Days before the commencement of such Line of
Credit Applicable Interest Period in an amount comparable to such Line of Credit
LIBO Rate Portion.

iv.                 No Line of Credit LIBO Rate Portion bearing interest at the
LIBO Rate may be converted to a different rate during the Line of Credit
Applicable Interest Period.

v.                   Each prepayment of a Line of Credit LIBO Rate Portion,
whether voluntary, by reason of acceleration or otherwise, will be accompanied
by the amount of accrued interest on the amount prepaid, and a prepayment fee
equal to the amount (if any) by which the additional interest which would have
been payable on the amount prepaid had it not been paid until the last day of
the Line of Credit Applicable Interest Period exceeds the interest which would
have been recoverable by Bank by placing the amount prepaid on deposit in the
LIBO Rate Market for a period starting on the date on which it was prepaid and
ending on the last day of the interest period for such Line of Credit LIBO Rate
Portion.  Any such calculation shall be made by Bank in the same manner in which
such calculation is made in respect to all other customers of Bank and Bank
shall, upon the request of Borrower, deliver to Borrower all backup information
showing how any such prepayment fee is calculated.

3.3                Repayment Terms. 

a.                   Line of Credit. 

i.                     Borrower shall pay interest monthly in arrears on the
outstanding balance under the Line of Credit commencing on January 1, 2014, and
then on the first Banking Day of each month thereafter, except that interest
accruing at the Optional Line of Credit Interest Rate shall be due at the end of
the applicable Interest Rate Period.

ii.                   Borrower shall pay in full, all principal, interest and
other charges outstanding under the Line of Credit no later than the Line of
Credit Expiration Date.

3.4                Expenses. 

a.                   Subject to any limitations contained herein, Borrower
agrees to repay Bank for the reasonable expenses incurred in processing and
funding the Line of Credit, including the following:  filing, recording and
search fees, appraisal fees, asset based field report fees, and documentation
fees.

b.                   Borrower agrees to reimburse Bank for any reasonable
expenses it incurs in the negotiation and preparation of this Agreement and any
agreement or instrument required by this Agreement. 

3.5                Fees. 

 

--------------------------------------------------------------------------------

 

 

a.                   Facility Fee.  Borrower agrees to pay the amount of
Nineteen Thousand Dollars ($19,000.00) to Bank as a loan fee for the Line of
Credit (“Facility Fee”).

b.                   Renewal Fee.  Borrower agrees to pay a fee equal to
one-quarter of one percent (0.25%) of the Bank’s committed amount for the Line
of Credit upon any renewal of the Line of Credit. 

c.                    Unused Commitment Fee.  For the Line of Credit, Borrower
agrees to pay a fee (“Unused Commitment Fee”) equal to the product of one-half
of one percent (0.50%) multiplied by the difference between Five Million Dollars
($5,000,000.00) and the amount of credit extended to Borrower, determined by the
Average Loan Balance, as defined below, maintained during the Line of Credit
Availability Period.  For purposes of this section, the “Average Loan Balance”
is calculated by dividing the sum of the daily loan balances on the Line of
Credit during the applicable period by the number of days in that period.  This
fee is due and payable each calendar quarter in arrears, and is due on the tenth
(10th) day of each of the following months during the Line of Credit
Availability Period:  October, January, April and July, respectively, except a
prorated fee for the first partial quarter shall be due in January 2014 and for
the final quarter shall be due and payable on the Line of Credit Expiration
Date.

4.                   SECURITY 

4.1                Collateral.  All obligations of Borrower under this Agreement
shall be secured by the following:

a.                   Personal Property.  Borrower's obligations to Bank under
this Agreement shall be secured by, and Borrower shall grant to Bank, a first
Lien in all business personal property Borrower now owns or will own in the
future, including without limitation, Borrower's Accounts Receivable, equipment,
equipment held for lease, Leases, chattel paper, general intangibles, Inventory,
any money deposit accounts or other assets of Borrower which hereafter come into
the possession, custody or control of Bank and all products and proceeds of the
above-described collateral, including, but not limited to, money, deposit
accounts, goods, insurance proceeds and other property, except  that Collateral
shall not include Leases, Indirect Leases, Loan Contracts, Indirect Loan
Contracts (and the equipment subject thereto) which are financed by Borrower
with non-recourse debt and which have not been financed by Bank.  The Collateral
shall be further described in the Security Agreement executed by Borrower.

4.2                Collateral Documents.  In connection with the foregoing,
Borrower  will execute the following “Collateral Documents”:

a.                   Security Agreement.  A Security Agreement executed by each
Borrower, as debtor, in favor of Bank, as secured party, by which Bank will
obtain a Lien in the Collateral consisting of certain of Borrower’s personal
property.

b.                   UCC-1 Financing Statement.  UCC-1 financing statement as
debtor, in favor of Bank, as secured party, filed with the Delaware Secretary of
State office. 

5.                   DISBURSEMENTS, PAYMENTS AND COSTS

5.1                Request for Credit.  Each request for an advance under the
Line of Credit will be made by a disbursement request in a form acceptable to
Bank executed by an Authorized Officer, or by any other means acceptable to
Bank. 

5.2                Disbursements and Payments.  Each advance under the Line of
Credit by Bank and each payment by Borrower under the Line of Credit will be:

a.                   Made at Bank's Commercial Banking Office, or other location
selected by Bank from time to time.

b.                   Made for the account of Bank's Commercial Banking Office
(or other office or branch selected by Bank from time to time).

c.                    Made in lawful money of the United States in immediately
available funds and shall be made without setoff or counterclaim.

d.                   Evidenced by records kept by Bank. 

5.3                Telephone Authorization. 

 

--------------------------------------------------------------------------------

 

 

a.                   Bank may honor telephone instructions for disbursements and
repayments pursuant to this Agreement, given by an Authorized Officer, as
defined below, or any officer authorized by an Authorized Officer.  For purposes
of this Agreement, “Authorized Officer” shall mean any officer of Borrower whose
name and signature are set forth in the Corporate Authorizations, as defined
below.

b.                   Advances will be deposited in, and payments may be
withdrawn by Bank from, Borrower's deposit accounts as designated in writing by
Borrower (“Designated Accounts”)

c.                    Upon Bank’s request, Borrower will provide written
confirmation to Bank of telephone authorized transactions pursuant to this
Section. Borrower agrees to provide such confirmation within one (1) Banking Day
of the telephone authorization.  If there is a discrepancy and Bank has already
acted on the telephone instructions, the telephone instructions will prevail
over the written confirmation.

d.                   Borrower indemnifies and holds harmless Bank (including its
officers, employees, and agents) from all liability, loss, and costs in
connection with any act resulting from telephone instructions that Bank
reasonably believes are made by an Authorized Officer or a person authorized by
an Authorized Officer except to the extent of Bank’s gross negligence or willful
misfeasance.  This indemnity and agreement to hold harmless will survive this
Agreement's termination.

5.4                Banking Days.  All payments and disbursements which would be
due on a day which is not a Banking Day will be due on the next Banking Day. 
All payments received on a day which is not a Banking Day will be applied to the
Line of Credit on the next Banking Day.

 

 

--------------------------------------------------------------------------------

 

 

5.5                Taxes.  Borrower will not deduct any taxes from any payments
made to Bank.  If any government authority imposes any taxes or charges on any
payments to Borrower, Borrower will pay the taxes or charges.  Upon request by
Bank, Borrower will confirm that it has paid the taxes by giving Bank official
tax receipts (or notarized copies thereof) within thirty (30) days after the
date the taxes are due.

5.6                Interest Calculation.  Except as otherwise stated in this
Agreement, all interest, if any, will be computed on the basis of a 360-day year
and the actual number of days elapsed.  This results in more interest or a
higher fee than if a 365-day year is used.

5.7                Fee on Late Payments.  At Bank’s sole option in each
instance, Borrower shall pay a late fee equal to two percent (2.0%) of any
monthly installment not paid within fifteen (15) days of the date due under this
Agreement (including interest).

5.8                Default Rate.  If any amount under this Agreement is not paid
in full when due at maturity, or upon acceleration of the Loans pursuant to
Bank’s exercise of its rights and remedies hereunder, Borrower agrees to pay
interest on the outstanding principal at the rate of interest then in effect
under this Agreement plus two percent (2.0%) (the “Default Rate”).

5.9                Overdrafts.  At Bank's sole option in each instance, and
provided there is no Event of Default which has occurred and is continuing, Bank
may make advances under this Agreement to prevent or cover an overdraft on any
account of Borrower with Bank.  Each such advance will accrue interest from the
date of the advance or the date on which the account is overdrawn, whichever
occurs first, at the interest rate then applicable to the Line of Credit.  Any
advances made pursuant to this section shall be added to the outstanding balance
under the Line of Credit. 

6.                   CONDITIONS 

6.1                Initial Advance.  The initial advance on the Line of Credit
shall be disbursed to repay any outstanding obligation of Borrower for its share
of the indebtedness on the Prior Line of Credit.  Bank's obligation to extend
any credit to Borrower pursuant to this Agreement is subject to the condition
precedent that prior to or on the date of this Agreement, Borrower shall have
complied with the requirements set forth below in this section and shall have
delivered to Bank, in form and substance satisfactory to Bank, the following
documents, duly executed by authorized representatives of Borrower or as
specified below:

a.                   This Agreement. 

b.                   Line of Credit Note. 

c.                    Security Agreement of Borrower and UCC-1 Financing
Statements, filed with the Delaware Secretary of State.

d.                   Borrowing Authorizations.  Borrowing resolutions granting
authorization to borrow and pledge in a form acceptable to Bank.

e.                    Termination Statements.  Evidence, satisfactory to Bank,
that all Liens in favor of any third Persons not constituting Permitted Liens
have been terminated.

f.                    Insurance.  Evidence of insurance coverage, as required in
the “Affirmative Covenants” section of this Agreement.

g.                   Fees and Costs.  Payment of the Facility Fee and
reimbursement of Bank’s filing fees, reasonable fees of counsel, and other
expenses reasonably incurred by Bank in connection with this Agreement.

h.                   Deposit Accounts.  The opening of Borrower’s deposit
accounts with Bank together with entry of a lock box agreement by Borrower and
Bank to the extent not already opened.

i.                     Material Adverse Change.  A Material Adverse Change shall
not have occurred, as determined by Bank in its sole discretion.

j.                     Search Results. Bank shall be satisfied with the Uniform
Commercial Code and other reasonable public record searches with respect to
Borrower performed by Bank’s counsel.

 

--------------------------------------------------------------------------------

 

 

k.                   Due Diligence.  Bank shall have completed its due diligence
requirements with respect to Borrower, including audits, financial and legal due
diligence, and review of Borrower’s formation and authorization documents.

l.                     Alternative Dispute Resolution.  Borrower shall execute
an Alternative Dispute Resolution Agreement in form acceptable to Bank.

m.                 Governing Documents.  A copy of the organizational documents
of Borrower certified by the Secretary of State of the state of organization of
the Borrower.

n.                   Good Standing.  Bank shall have received good standing
certificates form the appropriate secretary of state of the state in which
Borrower and the Managing Owner, ICON MT 16, LLC, are organized and in each
state in which Borrower’s failure to qualify to do business would result in a
Material Adverse Change.

o.                   Miscellaneous.  Such other evidence as Bank may reasonably
require to establish the consummation of the transactions contemplated hereby,
the taking of all proceedings in connection herewith and compliance with the
conditions set forth in this Agreement.

p.                   Trust Agreement. A copy of the Borrower’s trust agreement .

6.2                Conditions to Each Line of Credit Advance.   

The obligation of Bank to make any advances under the Line of Credit (including
the initial advance) shall be subject to each of the further conditions
precedent that on the date of such advance:

a.                   Following the making of any such advances, the aggregate
principal amount outstanding under the Line of Credit shall not exceed the Line
of Credit Limit (except as set forth in Section 2.1a).

b.                   No Default or Event of Default shall have occurred and be
continuing.

c.                    Borrower shall provide Bank with a disbursement request
and Borrowing Base Certificate in form and content acceptable to Bank executed
by an Authorized Officer and all representations therein shall be true and
correct in all material respects.

7.                   REPRESENTATIONS AND WARRANTIES

When Borrower signs this Agreement, and until Bank is repaid in full, Borrower
makes the following representations and warranties.  Each request for an
extension of credit under the Line of Credit constitutes a renewed
representation.

7.1                Organization of Borrower.  Borrower is a statutory trust duly
formed and existing under the laws of the State of Delaware.

7.2                Authorization.  This Agreement, and any instrument or
agreement required hereunder, are within Borrower's powers, have been duly
authorized, and do not conflict with any of Borrower's organizational documents.

7.3                Enforceable Agreements.  This Agreement and any related Loan
Documents, including any instrument or agreement required hereunder or
thereunder, are legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their respective terms, except as
enforceability may be limited by: (i) bankruptcy, insolvency, moratorium and
other similar laws affecting the enforcement of creditors’ rights generally; and
(ii) equitable principles whether applied in an action at law or a proceeding in
equity.

7.4                Good Standing.  In each state in which Borrower does
business, Borrower is properly licensed, in good standing, and, where required,
in compliance in all material respects with all legal requirements, including,
without limitation, fictitious name statutes, except to the extent that
Borrower’s failure to comply with the foregoing would not result in a Material
Adverse Change.

7.5                No Conflicts.  This Agreement does not conflict with or
violate in any material respect any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination, or award applicable to
Borrower or any other agreement, or result in a breach of or constitute a
default under any other agreement, lease or instrument to which Borrower is a
party or by which Borrower or its property may be bound or affected.

 

--------------------------------------------------------------------------------

 

 

7.6                Financial Information.  All financial and other information
that has been or will be supplied to Bank are:

a.                   an accurate reflection of Borrower's financial condition.

b.                   in the form required by Bank.

c.                    in compliance with all applicable government regulations.

Since the dates of the financial statements specified above, there has been no
Material Adverse Change.

7.7                Litigation.  There is no litigation, investigation,
proceeding, Lien or dispute pending or threatened against or affecting Borrower,
or the property of Borrower, the adverse determination of which would constitute
a Material Adverse Change, except as has been disclosed in writing to Bank prior
to the date hereof.

7.8                Collateral.  All Collateral is owned by the grantor of the
Lien, free of any material title defects or any Liens, except Permitted Liens. 
Bank will possess a properly perfected first Lien in the Collateral, except to
the extent of any Permitted Liens.

7.9                Permits, Franchises.  Borrower possesses all permits,
memberships, franchises, contracts and licenses required and all trademark
rights, trade name rights, patent rights and fictitious name rights necessary to
enable it to conduct the business in which it is now engaged without conflict
with the rights of others except to the extent that Borrower’s failure to comply
with the foregoing would not result in a Material Adverse Change.

7.10            Tax Returns.  Borrower has filed all required tax returns, has
paid all taxes shown to be due and payable on said returns or any assessments
made against it or any of its property and has no knowledge of any pending
assessments or adjustments of its income tax for any year provided, however,
that Borrower shall not be required to pay any such tax or assessment, the
payment of which is being contested in good faith and by proper proceedings, so
long as Borrower has established reasonable reserves for the disputed tax or
assessment and any enforcement of such tax or assessment shall be stayed. 

7.11            No Event of Default.  No Default or Event of Default has
occurred and is continuing. 

7.12            ERISA Plans. 

a.                   Borrower has fulfilled its obligations, if any, under the
minimum funding standards of ERISA and the Code, with respect to each Plan, and
is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code, and has not incurred any liability with
respect to any Plan under Title IV of ERISA.

b.                   No reportable event has occurred under Section 4043(b) of
ERISA for which the PBGC requires a thirty (30) day notice.

c.                    No action by Borrower to terminate or withdraw from any
Plan has been taken and no notice of intent to terminate a Plan has been filed
under Section 4041 of ERISA.

d.                   No proceeding has been commenced with respect to a Plan
under Section 4042 of ERISA, and no event has occurred or condition exists which
might constitute grounds for the commencement of such a proceeding.

7.13            Environmental Compliance.   

a.                   Environmental Compliance.  Borrower, to its knowledge, has
implemented and complied and will, in the future, implement and comply or will
cause its Lessees or Debtors to implement and comply in all material respects
with all Environmental Laws.

b.                   Survival of Representations and Warranties.  The
representations and warranties of this Section 7.13 shall be continuing and
shall survive the termination and release of this Agreement or foreclosures
under the Security Agreement and the discharge or payment of any obligation
under this Agreement.

8.                   AFFIRMATIVE COVENANTS

 

--------------------------------------------------------------------------------

 

 

Borrower agrees, so long as credit is available under this Agreement and until
Bank is repaid in full:

8.1                Loan Documents.  To comply with and observe in all material
respects all terms and conditions of this Agreement, and all other Loan
Documents, including, without limitation, the obligation to pay principal,
interest and all other sums due under this Agreement or under any of the other
Loan Documents.

8.2                Use of Proceeds.  To use the proceeds of the Line of Credit
for financing for the acquisition of equipment for lease and related leases, the
extension of credit for leases and loans and for general working capital
purposes.

8.3                Financial Information.  To provide Bank with the following
financial information and statements:

a.                   As soon as available, and in any event within ninety (90)
days (one hundred twenty (120) days in the case of Manager) after the end of
each fiscal year, Borrower’s unqualified and Manager’s qualified, but only as to
not adopting FASB ASC 810, CPA audited annual financial statements with balance
sheets, income statements, statement of changes in equity, and cash flow
statements. Statements shall be prepared by Ernst & Young, LLP or other
accounting firm reasonably acceptable to Bank.

b.                   As soon as available, and in any event within sixty (60)
days of each quarterly period, Borrower’s quarterly internally prepared
financial statements.

c.                    As soon as available, and in any event within fifteen (15)
days of the end of each month a Borrowing Base Certificate signed by Manager’s
Chief Financial Officer (or a senior financial officer, if there is no Chief
Financial Officer). 

d.                   An annual independent appraisal of all equipment related to
Eligible Borrowing Base Contracts.

e.                    An annual independent report of the audit of the Manager’s
systems, Borrowing Base, billings, collections, ageings and a general
documentation review at Bank’s discretion, not to be unreasonably withheld. 

f.                    Any additional financial and/or reporting information
reasonably requested by the Bank.

g.                   Each statement provided under Section 8.3.a. and Section
8.3.b. shall be accompanied by a Compliance Certificate in form and substance
acceptable to Bank signed by Manager’s Chief Financial Officer (or or a senior
financial officer, if there is no Chief Financial Officer).

8.4                Minimum Debt Service Coverage Ratio.  After four complete
quarters of operation, to maintain as of the end of each fiscal quarter, based
on the financial results as reported on SEC Form 10-Q or 10-K, as applicable, a
Debt Service Coverage Ratio of not less than 2.00 to 1.00 on a rolling four
quarter basis.

8.5                Tangible Net Worth.  To maintain as of the end of the fiscal
quarter for the first four quarters of operation based on the financial results
as reported on SEC Form 10-Q or 10-K, as applicable, a Tangible Net Worth of not
less than One Million Dollars ($1,000,000.00) if Borrower draws on the Line of
Credit. After four complete quarters of operation, to maintain as of the end of
each fiscal quarter, based on the financial results as reported on SEC Form 10-Q
or 10-K, as applicable, Tangible Net Worth of not less than eighty percent
(80.0%) of the Tangible Net Worth of Borrower for the last quarter of its first
full operating year.

8.6                Leverage Ratio.  To maintain as of the end of the fiscal
quarter for the first four quarters of operation, a ratio of total recourse debt
divided by Tangible Net Worth of not more than 1.00 to 1.00.  After four
complete quarters of operation, to maintain, as of the end of each fiscal
quarter, based on the financial results as reported on SEC Form 10-Q or 10-K, as
applicable, a ratio of Total Liabilities to Tangible Net Worth not to exceed 2.0
to 1.0.

8.7                Minimum Liquidity.   After four complete quarters of
operation, to maintain, as of the end of each fiscal quarter, based on the
financial results as reported on the SEC Form 10-Q or 10-K, as applicable,
Liquidity of at least Three Million Dollars ($3,000,000.00).

8.8                [Intentionally Omitted.]

8.9                Manager’s Profitability.   As of the end of each fiscal year,
Manager shall have a positive profit.

8.10            Notices to Bank.  To promptly notify Bank in writing of:

 

--------------------------------------------------------------------------------

 

 

a.                   Any change in the location of Borrower’s principal
executive office which is currently in New York City, New York;

b.                   Any Material Adverse Change;

c.                    Any Default or Event of Default, setting forth in such
notice the details of such Default or Event or Default and the action which is
proposed to be taken by Borrower with respect thereto;

d.                   All actions, suits, and proceedings before any court or
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, affecting Borrower which, if determined adversely to
Borrower would result in a Material Adverse Change;

e.                    Any material dispute between Borrower and any governmental
regulatory body or law enforcement authority which would result in a Material
Adverse Change; and 

f.                    All claims made or threatened by any third party against
Borrower relating to any loss or injury resulting from any Environmental Law or
Hazardous Substance that shall be in an amount claimed in excess of $2,500,000.

8.11            Collateral Examination.   Bank may have examiners of its
selection annually conduct an examination of the Collateral with the annual
expense thereof (not to exceed $2,500.00) reimbursed by Borrower.

8.12            Right of Inspection.   Permit Bank or its agents with at least
24 hours notice by telephone, telephone facsimile and actual delivery of written
notice to Borrower to examine and make copies and abstracts from Borrower’s
records, to inspect Collateral (subject to quiet enjoyment covenants) and to
discuss the affairs, finances, and accounts of Borrower with any of its
executive officers and Borrower's independent accountants. 

8.13            Payment of Taxes.   Borrower will pay and discharge all lawful
tax claims, including assessments and governmental charges or levies imposed
upon it, its income or profits, or the improvements before penalties attached
thereto; provided, however, that Borrower shall not be required to pay any such
tax, assessment, charge or levy, the payment of which is being contested in good
faith and by proper proceedings so long as Borrower has established reasonable
reserves for the disputed tax assessment or charge and any enforcement
proceedings have been stayed.

8.14            Books and Records.  To maintain adequate books and records
reflecting full, true and correct entries of all material financial transactions
of Borrower.

8.15            Compliance.  To comply in all material respects with all
material laws, regulations, orders of any government body with authority over
Borrower's business and all material contractual obligations arising from any
agreements, instruments or undertakings to which Borrower is bound except to the
extent that the failure to comply with which would not result in a Material
Adverse Change.

8.16            Preservation of Borrower's Rights.  To maintain and preserve all
rights, privileges, and franchises Borrower now has that are necessary in the
normal conduct of Borrower's business.

8.17            Perfection of Liens.  To help Bank perfect and protect its
Liens, and reimburse Bank for reasonable costs incurred to protect its Liens.

8.18            ERISA Plan.  To give prompt written notice to Bank:

a.                   Within ten (10) days after Borrower knows or has reason to
know of the occurrence of any reportable event under Section 4043(b) of ERISA
for which the PBGC requires thirty (30) days' notice, together with a copy of
such materials required to be filed with the PBGC (with respect to such
reportable event and in each such case a statement of the chief financial
officer  (or or a senior financial officer, if there is no chief financial
officer) of the Borrower setting forth details as to such reportable event and
the action that Borrower proposes to take with respect thereto.

b.                   Within ten (10) days after Borrower knows or has reason to
know of any condition existing with respect to a Plan which presents a material
risk of termination or withdrawal from a Plan or the filing of any notice of
intent to terminate under Section 4041 of ERISA.

 

--------------------------------------------------------------------------------

 

 

c.                    At least ten (10) days prior to the filing by any plan
administrator of a Plan of a notice of intent to terminate such Plan, together
with a copy of such notice.

d.                   Within ten (10) days after the filing thereof with the
Secretary of the Treasury, a copy of any application by the Borrower or any
ERISA Affiliate for a waiver of the minimum funding standard under Section 412
of the Code.

e.                    Within ten (10) days after Borrower knows or has reason to
know of any event giving rise to any notice of noncompliance made with respect
to a Plan under Section 4141(b) of ERISA.

f.                    Within ten (10) days after Borrower knows or has reason to
know of any event giving rise to any commencement of any proceeding with respect
to a Plan under Section 4042 of ERISA.

8.19            Expenses.  To pay all reasonable expenses of Bank for the
following:

a.                   Preparation, negotiation and administration of the Loan
Documents and the protection of the rights of Bank under the Loan Documents;

b.                   The enforcement of payment of Borrower's obligations under
the Loan Documents, whether by judicial pleadings or otherwise, including,
without limitation, in connection with bankruptcy, insolvency, liquidation,
reorganization, moratorium and other similar proceedings involving the Borrower
or a "workout" of Borrower's obligations under the Loan Documents.

The obligations of the Borrower under this Section shall be effective and
enforceable whether or not any amounts are advanced pursuant to this Agreement
and shall survive payment of all of Borrower's obligations to the Bank.

8.20            Cooperation.   To take any action reasonably requested by Bank
to carry out the intent of this Agreement.

8.21            Insurance. 

a.                   Insurance Covering Assets.  To maintain or cause to be
maintained all risk property damage insurance policies covering the personal
property Collateral.  Each insurance policy shall be for the value of the
personal property Collateral or such other amount as required in the Revolving
Loan Contract. 

b.                   General Business Insurance.  To maintain insurance as is
customary for a business of the kind that Borrower conducts.

c.                    Evidence of Insurance.  Upon request of Bank, to deliver
to Bank a copy of each insurance policy, or, if permitted by Bank, a certificate
of insurance listing all insurance policies currently in force.

8.22            Operating/Business Accounts.  To establish and maintain deposit
accounts with Bank.  The account conversion process shall be completed within
sixty (60) days of execution of this Agreement.

9.                   NEGATIVE COVENANTS

Borrower agrees, so long as credit is available under this Agreement and until
Bank is repaid in full:

9.1                Other Debts.  Not to have outstanding or incur any direct or
contingent debts or lease obligations (other than those to Bank), or become
liable for the debts of others without Bank's prior written consent.  This does
not prohibit:

a.                   Trade debt incurred in the ordinary course of business and
outstanding less than sixty (60) days after the same has become due.

b.                   Endorsing negotiable instruments received in the usual
course of business.

c.                    Obtaining surety bonds or similar instruments in the usual
course of business.

d.                   Debts, lines of credit and leases in existence on the date
of this Agreement as disclosed in public filings with the Securities and
Exchange Commission and otherwise in writing to Bank.

 

--------------------------------------------------------------------------------

 

 

e.                    Guarantees to Lessees and Debtors in the ordinary course
of business.

f.                    Debt subordinated to the Obligations on terms and
conditions satisfactory to Bank in its sole discretion.

g.                   Debt in respect of netting services, overdraft protections
and otherwise in connection with deposit accounts in the ordinary course of
business.

h.                   Non-recourse secured debts.

i.                     Remarketing and residual sharing arrangements.

j.                     Indebtedness in connection with Permitted Liens.

k.                   Refinancings of any of the foregoing debt.

9.2                Other Liens.  Not to create, assume, or allow any Lien  on
Collateral except Permitted Liens.

9.3                Distributions.  (a) Not to declare or pay any distribution to
the holder of any shares, limited liability company or partnership interest now
outstanding or hereafter issued or purchased, redeem or retire any such interest
except, as long as Borrower is in compliance with all terms and conditions of
this Agreement and would remain so after taking such actions, Borrower may make
distributions to its partners, members and investors, or redeem or retire any
outstanding interests, as provided or permitted in the organizational agreement
of each Borrower, as amended from time to time; (b) pay management fees or
acquisition fees except that, as long as Borrower is in compliance with all
terms and conditions of this Agreement and would remain so after taking such
actions, Borrower may pay such fees if authorized under the trust agreement for
Borrower. 

9.4                Loans, Investments; Secondary Liabilities.  Other than in the
ordinary course of business, (a) not to make any loans or advances to any
Person; (ii) make any investment in the securities of any Person; (iii)
guarantee or otherwise become liable upon the obligation of any Person which is
not an Affiliate or Subsidiary of Borrower, except by endorsement of negotiable
instruments for deposit or collection in the ordinary and normal course of its
business.

9.5                Change in Organization or Operations.  Not to cause, permit
or suffer any material change, revision, amendment or modification of any kind
in and to its organization and operations or the change of ownership or control
of Borrower, if the effect thereof would be a Material Adverse Change.

9.6                Dissolutions, Mergers or Acquisitions.  Not to liquidate or
dissolve or enter into any consolidation, merger, partnership, pool, joint
venture, syndicate or other combination, with respect to Borrower's business or
Borrower's Assets as a whole or such portion as in the opinion of Bank,
constitutes a substantial part thereof or acquire or purchase any business'
assets, except in the ordinary course of Borrower's business or engage in any
business activity substantially different from Borrower's present business,
provided however, that nothing herein shall prohibit or limit Borrower’s right
to enter into any of the foregoing described business transactions (other than
liquidation, dissolution or merger whereby the Borrower is not the surviving
entity) if in Borrower’s reasonable judgment such transaction represents the
most efficient means by which it may acquire or purchase, directly or
indirectly, one or more Leases or Indirect Leases, or Loans or Indirect Loan
Contracts, or a portfolio of same, all as permitted by the constituent documents
of Borrower.

9.7                Sale of Assets; Sale and Leaseback.  Other than in the
ordinary course of business, not to sell or otherwise dispose of any of its
assets for less than fair market value or enter into any sale leaseback
agreement covering any of its fixed or capital assets.

9.8                Suspension of Business.  Not to voluntarily suspend its
business for more than five (5) consecutive business days in any thirty (30) day
period.

9.9                Transactions with Affiliates.  Not to enter any transaction
with any Affiliate of Borrower, including Borrower's officers, directors,
partners, members and Subsidiaries, on terms less favorable than those available
to Borrower from entities or persons not affiliated with Borrower, if the effect
thereof would be to create an Event of Default hereunder.

10.                DEFAULT 

10.1            Events of Default.  The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

--------------------------------------------------------------------------------

 

 

a.                   Failure to Pay.  Borrower fails to make any payment of
principal or interest under this Agreement within five (5) days of the date due.

b.                   Non-Compliance.  Borrower fails to meet the conditions of,
or fails to perform any material obligation within thirty (30) days after
written notice by Bank to Borrower of such failure,  under:

i.                     this Agreement;

ii.                   any of the other Loan Documents; or

iii.                 any other agreement between Borrower and Bank.

c.                    Other Defaults.  Any material event of default (after
taking into account all applicable notice and cure periods) involving an
indebtedness of more than Two Million Five Hundred Thousand Dollars ($2,500,000)
occurs under any agreement evidencing indebtedness for borrowed money if the
event of default consists of failing to make a payment when due.

d.                   Lien Priority.  Bank fails to have an enforceable first
Lien position (except for any Permitted Liens or prior Liens to which Bank has
consented in writing) on the Collateral.

e.                    False Information.  Any representation or warranty under
this Agreement or any other Loan Document or in connection with any transaction
contemplated hereby shall prove to have been false or misleading in any material
respect when made or when deemed to have been made.

f.                    Bankruptcy.  Borrower files a bankruptcy petition, a
bankruptcy petition is filed against Borrower or Borrower makes a general
assignment for the benefit of creditors.  The default will be deemed cured if
any bankruptcy petition filed against Borrower is dismissed within a period of
sixty (60) days after the filing; provided, however, that Bank will not be
obligated to extend any additional credit to Borrower during any such period.

g.                   Receivers.  A receiver or similar official is appointed for
Borrower's business, or Borrower's business is terminated.

h.                   Litigation.  Borrower shall be found liable by final
non-appealable judgment in such litigation for an aggregate amount of Two
Million Five Hundred Thousand Dollars ($2,500,000.00), unless such litigation is
fully bonded or insured.

i.                     Judgments.  Any final judgments or final arbitration
awards are entered against Borrower and, absent procurement of a stay of
execution, such judgment or award remains unbonded or unsatisfied or uncovered
by insurance for thirty (30) calendar days after the date of entry; or Borrower
enters into any settlement agreement with respect to any litigation or
arbitration, in which Borrower owes an aggregate amount of Two Million Five
Hundred Thousand Dollars ($2,500,000.00) or more.

j.                     ERISA Plans.  The occurrence of a material reportable
event with respect to a Plan or any Plan termination (or commencement of
proceedings to terminate a Plan) or Borrower's full or partial withdrawal from a
Plan, which is, in the reasonable judgment of Bank, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, or could reasonably
be expected, in the judgment of Bank, to subject Borrower to any tax, penalty or
liability (or any combination of the foregoing) which, in the aggregate, would
result in a Material Adverse Change .

10.2            Remedies.  Upon the occurrence and during the continuance of an
Event of Default herein, Bank shall be entitled to pursue any and all remedies,
rights, privileges and benefits contained in this Agreement or in the Note, or
other Loan Documents, or available at law or in equity or by statute, including,
without limitation, declaring any or all of the Note immediately due and
payable.  No remedy conferred upon or reserved to Bank hereunder or under any of
the other Loan Documents is intended to be exclusive of any other remedy
conferred upon or reserved to Bank hereunder or under any of the other Loan
Documents or at law or in equity or by statute, but each shall be cumulative and
shall be in addition to every other remedy given hereunder or under the other
Loan Documents or now or hereafter existing at law or in equity or by statute. 
Every power or remedy given by the Loan Documents to Bank may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Bank, and Bank may pursue inconsistent remedies.  In addition, upon
and after the occurrence of an Event of Default, Bank shall have all of the
following rights and remedies: 

 

--------------------------------------------------------------------------------

 

 

a.                   All obligations and indebtedness hereunder may, at the
option of Bank and without demand, notice, or legal process of any kind, be
declared, and immediately shall become, due and payable and Bank may terminate
this Agreement at any time, without notice, notwithstanding any other provision
of this Agreement.  No such termination shall affect liabilities and obligations
of Borrower or the rights, powers and remedies of the Bank under the Security
Agreement with respect to future collateral, until all obligations of Borrower
to Bank have been satisfied or paid in full.

b.                   All obligations hereunder shall bear interest at the
Default Rate;

c.                    All of the rights and remedies of a secured party under
the California Commercial Code or other applicable law, all of which rights and
remedies shall be cumulative, and not exclusive, to the extent permitted by law,
in addition to any other rights and remedies contained in this Agreement and in
any of the documents or agreements executed in connection herewith;

d.                   The right to:  (i) have Bank or Bank's agent peacefully
enter upon the premises of Borrower or any other place or places where the
Collateral is located, without any obligation to pay rent to Borrower or any
other person, through self-help and without judicial process or first obtaining
a final judgment or giving Borrower notice and opportunity for a hearing on the
validity of Bank's claim, and remove the Collateral from such premises to the
premises of Bank or any agent of Bank, for such time as Bank may require to
collect or liquidate the Collateral or (ii) have a receiver appointed by a court
to conduct Borrower's business, without regard to the adequacy of any security
for Borrower's indebtedness to Bank, and enter upon and take possession of
Borrower's Assets, or any part thereof, and perform any acts that may be
necessary or proper to conserve the value of Borrower's Assets and/or run
Borrower's business as an ongoing concern; and/or (iii) require Borrower to
assemble and deliver the Collateral to Bank at a place to be designated by Bank;

e.                    The right to:  (i) notify Account Obligors that the
Accounts Receivable have been assigned to Bank and that Bank has a Lien therein;
and (ii) direct such Account Obligors to make all payments due from them upon
the Accounts Receivable, directly to Bank or to a lock box designated by Bank. 
Bank shall promptly furnish Borrower with a copy of any such notice sent and
Borrower hereby agrees that any such notice in Bank's sole discretion, may be
sent on Bank's stationery, in which event, Borrower shall, upon demand, co-sign
such notice with Bank; and

f.                    The right to sell, lease or to otherwise dispose of all or
any Collateral in its then condition, or after any further manufacturing or
processing thereof, at public or private sale or sales, in lots or in bulk, for
cash or on credit, all as Bank, in its sole discretion, may deem advisable.  At
any such sale or sales of the Collateral, the Collateral need not be in view of
those present and attending the sale, nor at the same location at which the sale
is being conducted.  Bank shall have the right to conduct such sales on
Borrower's premises or elsewhere and shall have the right to use Borrower's
premises without charge for such sales for such time or times as Bank may see
fit.  Bank is hereby granted a license or other right to use, without charge,
Borrower's labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in advertising for sale and
selling any Collateral and Borrower's rights under all licenses and all
franchise agreements shall inure to Bank's benefit but Bank shall have no
obligations thereunder.  Bank may purchase all or any part of the Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
such purchase price, may setoff the amount of such price against amounts due
under this Agreement.  The proceeds realized from the sale of any Collateral
shall be applied first to the costs and expenses, including attorneys' fees,
incurred by Bank for collection and for acquisition, completion, protection,
removal, storage, sale and delivery of the Collateral; and second to amounts due
under this Agreement.  Bank shall account to Borrower for any surplus.  If any
deficiency shall arise, Borrower shall remain liable to Bank therefor.

g.                   Appointment of Receiver.   Borrower agrees that in addition
to any and all remedies, rights, privileges and benefits contained in this
Agreement or in the Note and other Loan Documents, or available at law, or in
equity, or by statute, upon the occurrence of an Event of Default herein,
Borrower agrees and stipulates that any court of competent jurisdiction may
appoint a receiver to operate and manage the business of Borrower.

10.3            Disclaimer.  Whether or not Bank elects to employ any or all of
the remedies available to it upon the occurrence of an Event of Default, Bank
shall not be liable for: (i) payment of any reasonable expense incurred in
connection with the exercise of any remedy available to Bank, and (ii) the
performance or non‑performance of any other obligations of Borrower.

10.4            Costs and Expenses.  Upon the occurrence of any Event of
Default, Bank shall be entitled to recover all reasonable costs, expenses, and
attorneys' fees in connection with administering or enforcing this Agreement,
whether or not an action is filed.

 

--------------------------------------------------------------------------------

 

 

11.                MISCELLANEOUS 

11.1            GAAP.  Except as otherwise stated in this Agreement, all
financial information provided to Bank and all financial covenants will be made
under GAAP consistently applied.

11.2            Personal Jurisdiction.   BORROWER HEREBY IRREVOCABLY AGREES THAT
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OF THE
AGREEMENTS, DOCUMENTS OR INSTRUMENTS DELIVERED IN CONNECTION HEREWITH MAY BE
BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA AND, BY EXECUTION AND DELIVERY
HEREOF, BORROWER ACCEPTS AND CONSENTS TO, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS AND AGREES THAT SUCH JURISDICTION SHALL BE EXCLUSIVE, UNLESS WAIVED BY
BANK IN WRITING, WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY BORROWER
AGAINST BANK.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF BANK TO BRING PROCEEDINGS
AGAINST BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  BORROWER HEREBY
WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, ANY RIGHT TO STAY OR TO DISMISS ANY
ACTION OR PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF FORUM NON
CONVENIENS.

11.3            Successors and Assigns.  This Agreement is binding on Borrower's
and Bank's successors and assignees.  Borrower agrees that it may not assign
this Agreement without Bank's prior written consent. 

11.4            Severability; Waivers.  If any part of this Agreement is not
enforceable, the rest of the Agreement may be enforced. No failure on the part
of Bank to exercise, and no delay in exercising, any right, power, or remedy
under this Agreement shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under this Agreement preclude any other or further
exercise thereof or the exercise of any other right. Any consent or waiver under
this Agreement must be in writing.  If Bank waives a default, it may enforce a
later default.

11.5            Costs and Expenses.  In addition to the recovery of costs and
expenses upon an occurrence of an Event of Default, if  Bank incurs expenses in
connection with the preparation, administration, or enforcement, of this
Agreement, Borrower shall pay Bank all such reasonable costs and reasonable
attorneys' fees.

11.6            Appointment of Bank as Attorney in Fact.  Until all the
obligations have been paid in full, Borrower irrevocably appoints Bank as its
attorney in fact and authorizes and empowers it to endorse and affix Borrower's
name to or upon any check, draft, note, instrument or other writing relating to
the collection of Accounts Receivable, or relating to any other Collateral, or
upon any check or other instrument given in payment thereof, or upon any omitted
assignment, notification of assignment, demand or auditor's verification
relating to Collateral and upon all other instruments and writings required to
assert and protect Bank's rights in the Collateral.  Bank shall not exercise the
appointment as provided in this Section except upon the occurrence and during
the continuance of an Event of Default.

11.7            Entire Agreement.  This Agreement, the Note, and any related
security or other agreements required by this Agreement, collectively:

a.                   represent the sum of the understandings and agreements
between Bank and Borrower concerning this Agreement;

b.                   replace any prior oral or written agreements between Bank
and Borrower concerning this credit;

c.                    are intended by Bank and Borrower as the final, complete
and exclusive statement of the terms agreed to by them; and

d.                   any alteration or amendment to this Agreement shall not be
effective unless given in writing and signed by an authorized person of the
party or parties sought to be changed or bound by the alteration or amendment.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail.

11.8            Notices.  Except as otherwise provided herein, all notices
required under this Agreement shall be personally delivered or sent by first
class mail, postage prepaid, to the addresses on the signature page of this
Agreement, or to such other addresses as Bank and Borrower may specify from time
to time in writing.

 

--------------------------------------------------------------------------------

 

 

11.9            Headings.  Article and section headings are for reference only
and shall not affect the interpretation or meaning of any provisions of this
Agreement.

11.10         Counterparts.  This Agreement may be executed in as many
counterparts as necessary or convenient, and by the different parties on
separate counterparts each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
agreement.

11.11         Further Assurances.  Borrower shall, at its expense and without
expense to Bank, do, execute and deliver such further acts and documents as Bank
from time to time reasonably requires for the assuring to Bank the rights
created or intended to be created by this Agreement, the perfection or priority
of Bank's Liens, and for carrying out the intention or facilitating the
performance of the terms of this Agreement or any document executed in
connection with this Agreement.

11.12         Singular/Plural.  Terms defined in the singular shall also have
their meanings in the plural as the context of this Agreement requires.

11.13         Revival Clause.   If any of the payments of money or transfers of
property made to Bank by Borrower hereunder  or under the Note should for any
reason subsequently be declared to be “fraudulent” or a “voidable preference”
within the meaning of any state or federal law relating to fraudulent
conveyances, preferential, or otherwise voidable or recoverable, in whole or in
part, for any reason, under the Bankruptcy Code or any other federal or state
law (collectively referred to herein as "Voidable Transfers"), and Bank is
required to repay or restore the amount of any such Voidable Transfers, or any
portion thereof, then, as to the amount repaid or restored pursuant to any such
Voidable Transfer (including all costs, expenses and attorneys' fees of Bank
related thereto, including, without limitation, relief from stay or similar
proceedings), the liability of Borrower shall automatically be revived,
reinstated and restored in such amount or amounts, and shall exist as though
such Voidable Transfer had never been made to Bank.  Nothing set forth herein is
an admission that any such Voidable Transfer has occurred.  Borrower expressly
acknowledges that Bank may rely upon advice of counsel, and if so advised by
counsel, may settle, without defending, any action to avoid any alleged Voidable
Transfer, and that upon settlement, Borrower shall again be liable for any
deficiency resulting from such settlement as provided in this Section.

11.14         Survival of Representations and Warranties.   All representations
and warranties of the Borrower contained herein or in any other Loan Document,
or in any certificate or other writing delivered by or on behalf of the Borrower
pursuant to any Loan Document, will survive the making of each advance and the
execution and delivery of the Loan Documents, and have been or will be relied
upon by Bank, notwithstanding any investigation made by Bank or on its behalf.

11.15         Provisional Remedies.   Nothing contained in this Agreement shall
be construed to limit any right that Bank may have under this Agreement or at
law to exercise any provisional remedies that it may have under this Agreement
or any of the Loan Documents as a result of any Event of Default hereunder
(including, without limitation, the right to conduct a non-judicial foreclosure
sale, the right to seize any personal property collateral and the right to seek
the appointment of a receiver). 

11.16         Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises with respect to its own
proprietary information and agrees to maintain the confidentiality of any
non-public information received pursuant to this Agreement, except that
disclosures of such information may be made:  (a) to the subsidiaries or
Affiliates of Bank in connection with their present or prospective business
relations with Borrower; (b) to prospective transferees or purchasers of any
interest in the Line of Credit, provided that they have entered into a
comparable confidentiality agreement in favor of Borrower and have delivered a
copy to Borrower; (c) as required by law, regulations, rule or order, subpoena,
judicial order or similar order; (d) as may be required in connection with the
examination, audit or similar investigation of Bank; and (e) as Bank may deem
appropriate in connection with the exercise of any remedies hereunder. 
Confidential information thereunder shall not include information that either :
(i) is in the public domain or in the knowledge or possession of Bank when
disclosed to Bank, or becomes part of the public domain after disclosure to Bank
through no fault of Bank; or (ii) is disclosed to Bank by a third party that is
not prohibited from disclosing such information.

11.17         [Intentionally Omitted]  

11.18         Additional Collateral. With respect to any Person, that on or
subsequent to the date of the this Agreement, (i) is or becomes a direct or
indirect Subsidiary of any Borrower and (ii) Borrower elects to have one or more
Eligible Borrowing Base Contracts to which such Subsidiary is a party added to
the Borrowing Base and thereby contribute the assets related to such Eligible
Borrowing Base Contract as Collateral, then Borrower shall cause such Subsidiary
to execute and deliver to Bank such documentation to the Security Agreement as
to (x) become a party to the Security Agreement and (y) grant Bank a lien on all
of its assets for the benefit of Bank.

SEE NEXT PAGE FOR SIGNATURES

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This Agreement is executed as of the date stated at the top of the first page.

ICON ECI FUND SIXTEEN,
a Delaware statutory trust,

By:      ICON MT 16, LLC, its managing owner

By: ICON CAPITAL, LLC, its sole member

 

 

By: /s/ Michael A. Reisner                  

                Michael A. Reisner

Co-President and Co-Chief  Executive Officer

 

CALIFORNIA BANK & TRUST,  

a California banking corporation

 

 

By: /s/  J. Michael Sullivan                                                 

 Name: J. Michael Sullivan

Title: Senior Vice President and Relationship Manager

 

Address where notices are to be sent:

 

ICON ECI FUND SIXTEEN

c/o ICON Capital, LLC

3 Park Avenue

36th Floor

New York, NY 10016

Attention:  General Counsel

Attention:  Michael A. Reisner

Co-President and Co-Chief Executive Officer         

Facsimile No.:  (212) 418-4739

 

Address where notices are to be sent:

 

Northern California Commercial Banking

456 Montgomery Street, Suite 2300

San Francisco, CA 94104

 

 

--------------------------------------------------------------------------------

 